United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 97-1467
                                  ___________

Nathaniel Taylor, Jr.,                      *
                                            *
              Appellant,                    *
                                            *
       v.                                   *
                                            *
The City of North Little Rock, a            *
political subdivision of the state,         *
                                            * Appeal from the United States
              Defendant,                    * District Court for the
                                            * Eastern District of Arkansas.
Dexter Bunting, individually & in his       *
official capacity as police officer for the *     [UNPUBLISHED]
North Little Rock Police Department;        *
Jay Ray, individually & in his official     *
capacity as police officer for the North *
Little Rock Police Department; Larry        *
Allen, individually & in his official       *
capacity as police officer for the North *
Little Rock Police Department,              *
                                            *
              Appellees.                    *
                                      ___________

                          Submitted: March 3, 1998
                              Filed: April 17, 1998
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________
PER CURIAM.

        Nathaniel Taylor, Jr. brought this 42 U.S.C. § 1983 action claiming defendant
police officers denied him due process when they used excessive force against him
while he was detained for driving under the influence of alcohol. Prior to a jury trial,
the officers moved in limine to exclude evidence of an alleged subsequent incident of
excessive force by defendant Dexter Bunting. Taylor responded that such evidence
was admissible under Federal Rule of Evidence 404(b), which provides that evidence
of other crimes, wrongs, or acts is not admissible to prove the character of a person to
show action in conformity therewith, but is admissible to show motive, opportunity,
intent, preparation, plan, knowledge, identity, or absence of mistake. The district court1
granted the motion, concluding that the alleged subsequent incident would likely be
unfairly prejudicial to all defendants. Following an adverse jury verdict, Taylor now
appeals the court&s evidentiary ruling. Having carefully reviewed the record and the
parties& submissions on appeal, we affirm the judgment of the district court on the basis
of the court&s order granting the motion in limine. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Elsijane Trimble Roy, United States District Judge for the
Eastern District of Arkansas.

                                           -2-